—Judgment, Supreme Court, Bronx County (Steven Barrett, J.), rendered April 8, 1998, convicting defendant, after a jury trial, of attempted robbery in the first degree, and sentencing him to a term of 5 to 15 years, unanimously affirmed.
Defendant could not have been prejudiced by the court’s refusal to instruct the jury that a photograph of the lineup involving the jointly tried codefendant only constituted evidence against the codefendant. The jury was well aware that the eyewitness in question had identified the codefendant only, *327and the court repeatedly instructed the jury to consider the evidence against each defendant separately, which instructions were presumably followed (see, People v Davis, 58 NY2d 1102). In any event, were the refusal to be considered error, it was harmless in view of the overwhelming evidence of defendant’s guilt.
We perceive no basis for reduction of sentence. Concur— Nardelli, J. P., Mazzarelli, Wallach, Lerner and Friedman, JJ.